Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-19, directed to non-elected independent and distinct method, without traverse.  Accordingly, claims 16-19 have been cancelled.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a system for removing a target component from a body fluid of a patient which comprises: a housing; an inlet coupled to the housing that receives the body fluid from the patient; a sequestering chamber disposed within the housing that receives the body fluid from the inlet and having a removable or replaceable capture support disposed therein that is configured 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        

May 6, 2021